Citation Nr: 0935122	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lumbosacral discogenic disease and spinal stenosis, 
currently rated as 40 percent disabling. 

2.  Entitlement to an initial separate evaluation in excess 
of 20 percent for radiculopathy, left lower extremity, 
associated with the service-connected lumbosacral discogenic 
disease and spinal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to 
November 1990 and from May 1991 to February 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that increased the rating for the service-connected 
lumbosacral discogenic disease and spinal stenosis (low back 
disability) from 20 percent to 40 percent, effective from 
February 8, 2006, and assigned a separate compensable rating 
of 20 percent for radiculopathy involving the left lower 
extremity, also effective February 8, 2006.  A notice of 
disagreement was received in January 2007, a statement of the 
case was issued in May 2007, and a substantive appeal was 
received in July 2007.  A Board video conference hearing was 
held in August 2009 and a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that the severity of his service-
connected low back disability and radiculopathy of the left 
lower extremity warrant higher disability evaluations.  The 
Veteran was afforded VA examinations in March 2006 and March 
2007.  However, at the August 2009 Board hearing, the Veteran 
testified that the severity of his disabilities had increased 
since the March 2007 VA examination.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the 
Veteran's hearing testimony, a new VA examination is 
necessary to determine the current severity of the Veteran's 
service-connected low back and left lower extremity 
disabilities, particularly given that the claims file was not 
available for review at either of the previous VA 
examinations. 

Further, in his hearing testimony, the Veteran testified that 
he was currently receiving treatment at William Beaumont Army 
Medical Center (WBAMC).  A January 2007 emergency room report 
from WBAMC is included in the claims file; however, it does 
not appear that any other treatment records from WBAMC have 
been associated with the file.  In light of the need to 
remand for another matter, the RO should take appropriate 
steps to obtain the Veteran's treatment records from WBAMC. 

In a recent decision, the United States Court of Appeals for 
Veterans Claims held that a request for a total disability 
rating based on individual unemployability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 
(2009).  In the instant case, the Veteran stated that he is 
currently unemployed; however, in a March 2007 statement, he 
specifically indicated that he was not seeking TDIU in 
connection with this claim for increase.  As such, 
consideration of entitlement to a TDIU in conjunction with 
the pending increased rating claim is not warranted at this 
time.  That notwithstanding, the Veteran is certainly free to 
raise a claim for TDIU in the future if he so chooses.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA orthopedic examination to 
determine the current severity of the his 
service-connected lumbosacral discogenic 
disease and spinal stenosis and 
radiculopathy of the left lower 
extremity.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Pertinent orthopedic and neurological 
findings should be reported to allow for 
application of the general rating 
criteria for the spine, to specifically 
include information concerning 
incapacitating episodes and any findings 
of ankylosis.  The examiner should opine 
as to whether the Veteran's radiculopathy 
of the left lower extremity results in 
more than moderate incomplete paralysis 
of the sciatic nerve, or something 
analogous thereto, and if so, whether it 
is moderately severe or severe, to 
include whether there is marked muscular 
atrophy, foot drop, or other objective 
findings.  The examiner should also 
comment on the Veteran's functional 
impairment with respect to his activities 
of daily living and the effect on his 
employment and daily life.  

2.  Appropriate steps should be taken to 
obtain the Veteran's treatment records 
from WBAMC. 

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




